DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 9, 10, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-109027046 (CN’046) in view of JP-2000065094 (JP’094).
Re: claims 1 and 15.  CN’046 shows in figure 1 a bidirectional magneto-rheological (MR) actuator for generating a torque or force output and for providing resistance to a torque or force input, comprising:
a first input member 1 comprising a first rotor 8; an output member 10 comprising a second rotor 13 having a first or left face and a second or right face outwardly opposing the first face; a second input member comprising a housing 2, 5, 7, 14 having a non-magnetic portion 14 and a magnetic 


    PNG
    media_image1.png
    530
    531
    media_image1.png
    Greyscale






portion 5 (copper), 7 (high permeability material) each of the first input member 1 and the output member 10 being rotatably coupled to the second input member as described in part 1 of the section listing the “following advantages compared with the existing technology”, the housing 2, 5, 14 defining with element 2 a chamber being shaped and dimensioned for accommodating the first rotor 8 and the second rotor 13 therein and further for receiving a quantity of MR fluid 11 therewithin; and a magnetic field generation assembly comprising a first coil assembly portion or top portion of element 6 configured to selectively apply a magnetic field to a portion of the MR fluid between the first rotor 8 and the second rotor 13 for controlling engagement of the first rotor with the second rotor, and a second coil assembly portion or bottom portion of element 6 configured to selectively apply a magnetic field to a portion of the MR fluid between the second rotor 13 and the magnetic portion 5, 7 of the housing for controlling engagement of the second rotor 13 with the magnetic portion 5, 7 of the housing, wherein the first coil assembly portion or top portion 6 and the second coil assembly portion or bottom portion 6 are coupled to the second rotor 13 via intervening elements, but is silent with regards to the first and second coil assembly portions being two coil assemblies.
	JP’094 teaches in figure 1 the use of a bidirectional MR actuator which includes a first or top coil assembly 24 and a second or bottom coil assembly 24.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second coil assembly portions of CN’046 to have included distinct first and second coil assemblies, in view of the teachings of JP’094, in order to provide separate coil assemblies in order to generate a magnetic field within the actuator device even in the event of failure of one of the assemblies providing a level of redundancy.  
	Re: claim 4.  CN’046, as modified, teaches in figure 1 of CN’046 the first input member 1 further comprising an input shaft extending from the first rotor 8 as shown and the output member 10 further comprising an output shaft extending from the second rotor 13 as shown, the non-magnetic portion 14 of the housing defining a first aperture wherethrough the input shaft of element 1 extends for rotatable coupling with the housing, and the magnetic portion 7 of the housing defining a second aperture wherethrough the output shaft of element 10 extends for rotatable coupling with the housing, wherein the second input member further comprises an input sleeve 5 extending from the non-magnetic portion 14 of the housing and coupled adjacent the first aperture, the input sleeve 5 being cylindrically shaped and is configured concentric the input shaft of element 1 as shown.
	Re: claims 6 and 7.  CN’046, as modified, teaches in figure 1 of CN’046 the output member defining a rotational axis shown at the perforated line about which each of the first input member 1 and the second input member 2, 5, 7, 14 is rotatable relative the output member 10, each of the first face and the second face of the second rotor 13 being substantially perpendicular the rotational axis as shown.
	Re: claim 9.  CN’046, as modified, teaches in figure 1 of CN’046 the first rotor 8 and the second rotor 13 being positioned within the chamber for defining a first fluid slot between the first rotor 8 and the second rotor 13, and a second fluid slot between the second rotor 13 and the magnetic portion 7 of the housing.
Re: claim 10.  CN’046, as modified, teaches in figure 1 of CN’046 wherein the coil assembly shown in the area of top element 6 is excitable or capable of exciting to apply magnetic field to the MR fluid in the first fluid slot to provide resistance to an input torque applied to the first input member 1 about the rotational axis in a first rotational direction and the second coil assembly shown in the area of bottom element 6 is excitable or capable of exciting to apply magnetic field to the MR fluid in the second fluid slot to provide resistance to an input torque applied to the second input member 2, 5, 7, 14 about the rotational axis in a second rotational direction as functionally recited. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-109027046 (CN’046) in view of JP-2000065094 (JP’094) as applied above, and further in view of DE-102015011444 (DE’444).
DE’444 teaches the use of an electromagnetic clutch device including a component made from C45 steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the magnetic portion of the housing of CN’046, as modified, to have been made of C45 steel, in view of the teachings of DE’444, in order to provide a material that is both magnetic and hard to help provide adequate magnetic field generation to effect the desired control and also to provide adequate structural integrity.
Claim(s) 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-109027046 (CN’046) in view of JP-2000065094 (JP’094) as applied above, and further in view of CN-102052423 (CN’423).
Re: claim 11.  CN’423 teaches in paragraphs [0013] and  [0018] the use of a controller 4 in the environment of an MR device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the MR actuator of CN’046, as modified, to have included a controller, in view of the teachings of CN’423, in order to provide a means of controlling the excitation current in the coil(s) to selectively provide torque resistance.
Re: claim 13.  CN’046, as modified, teaches in figure 1 of CN’046 the limitation wherein the magnetic portion 7 of the housing is formed as a plate, but is silent with regards to the shape of the discs of the rotors being circular.  
CN’423 teaches in paragraph [0007] the use of discs in the environment of an MR device being circular.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disc shape of the rotors of CN’046, as modified, to have been circular, in view of the teachings of CN’423, in order to provide a desirable disc shape to interact with the magnetized MR fluid to generate adequate torque resistance.  With regards to the change in shape, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
 	Re: claim 14.  CN’046, as modified, teaches in figure 1 of CN’046 wherein the non-magnetic portion 14 of the housing being shaped as a case defining the chamber and an opening or the opening of the cylinder forming the case of element 14 thereto the magnetic portion 5 of the housing being adapted for coupling with the non-magnetic portion 14 of the housing and over the opening thereof for substantially enclosing the chamber as shown.
Allowable Subject Matter
Claims 2, 3, 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foreign patents: CN-103603891, CN-105221602, and CN-101793312 teach the use of similar MR fluid clutches with input and output members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
August 13, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657